Title: To John Adams from George Washington, 22 October 1781
From: Washington, George
To: Adams, John



Head Quarters near York in Virginia 22d Octo 1781
sir

As the Transmission of the inclosed paper through the usual Channel of the Department of foreign Affairs would, on the present Occasion, probably be attended with great Delay—and recent Intelligence of Military Transactions must be important to our Ministers in Europe at the present period of Affairs—I have thought it would be agreeable both to Congress and your Excellency, that the Matter should be communicated immediately by a french Frigate dispached by Admiral deGrasse.
Annexed to the Capitulation is a summary Return of the Prisoners and Cannon taken in the two places of York and Gloucester.
I have added, upon the Principles abovementioned, a Copy of Genl Greene’s Report of his last Action in South Carolina.

I have the Honor to be Your Excellencys Most Obedient and Most humble Servt
Go: Washington

